Citation Nr: 0514023	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-11 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a throat disorder.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a heart 
disorder.

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for 
hypertension.

4.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a seizure 
disorder.

5.  Entitlement to special monthly compensation based upon 
the need for aid and attendance or housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the fiduciary of the veteran who served on 
active duty from March 1945 to October 1945, August 1950 to 
May 1954, and from May 1965 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Although the RO adjudicated the issues concerning 
hypertension, heart, and seizure disorders on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  These matters 
were previously denied by rating decisions dated in September 
1984 and April 1993.  While the appellant now claims these 
disorders were incurred as a result of Agent Orange exposure, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that reliance upon a new etiological theory 
is insufficient to transform a claim which has been 
previously denied into a separate and distinct, or new, 
claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  For 
this reason, the Board has listed the issues on the title 
page as whether new and material evidence has been submitted 
to reopen claims for service connection.

The Board notes service connection has been established for 
the residuals of removal of a benign inclusion cyst to the 
right side of the uvula soft palate.  As the appellant has 
specifically requested entitlement to service connection for 
a throat disorder as a result of Agent Orange exposure, this 
matter is considered to be a new claim.  

The Board also notes that in correspondence dated in August 
2003 the appellant raised the issues of entitlement to 
service connection for blindness and peripheral neuropathy as 
a result of Agent Orange exposure.  The Board finds these 
claims are inextricably intertwined with the issue of 
entitlement to special monthly compensation presently on 
appeal.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the appellant was 
notified of the evidence not of record that was necessary to 
substantiate the claims concerning a seizure disorder and 
special monthly compensation and of which parties were 
expected to provide such evidence by correspondence dated in 
May 2003.  The Board finds notice, however, was not 
specifically provided as to the hypertension, heart, and 
throat disorder matters on appeal nor has notice been 
provided as to the new claims for blindness and peripheral 
neuropathy as a result of Agent Orange exposure.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, make reasonable 
efforts to obtain relevant records adequately identified and 
authorized by the claimant, notify the claimant of the 
efforts taken to obtain those records, describe further 
action to be taken by VA, and make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the appellant claims VA medical records exist 
that are relevant to the issues on appeal.  Treatment has 
been identified as having been received at VA medical 
facilities in Columbia, South Carolina, from 1973 to 1996, in 
St. Louis, Missouri, from 1997 to 1998, in Miami, Florida, 
from 1998 to 2003, and in Jacksonville, Florida, from 2002 to 
2003.  Generally, VA medical records are held to be within 
the Secretary's control and are considered to be a part of 
the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, the Board finds additional development is required 
prior to appellate review.

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Veterans 
diagnosed with an enumerated disease who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the hypertension, heart, 
and throat disorder claims on appeal and 
for the new claims as to blindness and 
peripheral neuropathy as a result of 
Agent Orange exposure.  This includes 
notifying the claimant (1) of the 
information and evidence not of record 
that is necessary to substantiate these 
claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide, and 
(4) to request or tell the claimant to 
provide any evidence in his or her 
possession that pertains to the claims.  

2.  The RO should obtain copies of any 
relevant VA medical records for treatment 
provided in Columbia, South Carolina, 
from 1973 to 1996, in St. Louis, 
Missouri, from 1997 to 1998, in Miami, 
Florida, from 1998 to 2003, and in 
Jacksonville, Florida, from 2002 to 2003.  

3.  The RO should adjudicate the issues 
of entitlement to service connection for 
blindness and peripheral neuropathy as a 
result of Agent Orange exposure.  The 
appellant should be notified of the 
determination and of the appellate rights 
as to any adverse decision.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
appellant and the veteran's 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



